Case 0:20-cv-60005-FAM Document 39 Entered on FLSD Docket 06/14/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                            Case Number: 20-60005-CIV-MORENO

  MARTHA NEGRETHE,

                 Plaintiff,
  vs.

  ANDREW SAUL, Commissioner of Social
  Security,

              Defendant.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Jared M. Strauss, United States Magistrate

  Judge, for a Report and Recommendation on the cross motions for summary judgment (D.E. 32,

  33). The Magistrate Judge filed a Report and Recommendation (D.E. 36) on April 14, 2021.

  The Court has reviewed the entire file and record. The Court has made a de novo review of the

  issues that the objections to the Magistrate Judge’s Report and Recommendation present, and

  being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Jared M. Strauss’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Plaintiff’s motion for summary judgment is DENIED and Defendant’s

  motion for summary judgment is GRANTED for the reasons stated in the Report and

  Recommendation.

         DONE AND ORDERED in Chambers at Miami, Florida, this 14th of June 2021.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE
Case 0:20-cv-60005-FAM Document 39 Entered on FLSD Docket 06/14/2021 Page 2 of 2




  Copies furnished to:

  United States Magistrate Judge Jared M. Strauss

  Counsel of Record




                                                2
